Quillian, Presiding Judge.
In McKenna v. State of Ga., 169 Ga. App. 319 (312 SE2d 380), this Court reversed the trial court order denying the respondent’s Motion to Dismiss an action under the Uniform Reciprocal Enforcement of Support Act seeking upward modification of support and alimony while the respondent was complying with a prior judgment of a foreign court. In reversing the judgment of the trial court we relied, in part, on Bisno v. Biloon, 161 Ga. App. 351 (291 SE2d 66). On certiorari, the Supreme Court overruled, in part, Bisno, and reversed the judgment of this Court. Accordingly, the judgment of the Supreme Court is made the judgment of this Court and the judgment of the trial court is affirmed.

Judgment affirmed.


Sognier and Pope, JJ., concur.